UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6016



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT A. ZANDER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:04-cr-00212-1-F; 5:06-cv-00098-F)


Submitted:   March 22, 2007                 Decided:   March 30, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert A. Zander, Appellant Pro Se. Steve R. Matheny, Barbara
Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert A. Zander seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                       The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner     satisfies     this    standard     by

demonstrating     that    reasonable      jurists     would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                   We have

independently reviewed the record and conclude that Zander has not

made the requisite showing.           Accordingly, we deny Zander’s motion

for an expedited hearing, deny a certificate of appealability, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions      are    adequately   presented        in   the

materials     before   the    court    and     argument   would      not    aid   the

decisional process.



                                                                           DISMISSED




                                       - 2 -